MEMORANDUM **
California state prisoner Bruce Arthur Treadway appeals pro se from the district court’s judgment denying his habeas petition under 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. §§ 1291 and 2258. We review de novo, Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006), and we affirm.
We reject respondent’s contention that we lack jurisdiction to entertain this appeal because Treadway did not timely file his notice of appeal. Our review of the record indicates that Treadway’s notice of appeal was filed on the thirtieth day following entry of judgment. See Fed. R. App. P. 4(a)(1)(A); Browder v. Director, Dep’t of Corr. of Ill., 434 U.S. 257, 264, 98 S. Ct. 556, 54 L.Ed.2d 521 (1978).
Treadway contends that the 2004 decision of the California Board of Prison Terms (“the Board”) to deny him parole violates his due process rights. We conclude that “some evidence” supports the Board’s decision. See Superintendent v. Hill, 472 U.S. 445, 455, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985). Consequently, the California Court of Appeal’s decision rejecting this contention was not an unreasonable application of federal law. See 28 U.S.C. § 2254(d)(1).
In these federal habeas corpus proceedings, we cannot grant relief on Treadway’s contentions that are premised on violations of California law. See Lewis v. Jeffers, 497 U.S. 764, 780, 110 S.Ct. 3092, 111 L.Ed.2d 606 (1990).
We decline to consider those contentions Treadway raises for the first time in his reply brief. See Sophanthavong v. Palmateer, 378 F.3d 859, 872 (9th Cir.2004). We also decline to consider Treadway’s equal protection contention because he did not raise it before the district court. See Allen v. Omoski, 435 F.3d 946, 960 (9th Cir.), cert. denied, 546 U.S. 1136, 126 S.Ct. 1140, 163 L.Ed.2d 944 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.